DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responding to applicant’s supplemental amendment filed on 10/26/2021.  Claims 1-3, 6, 8-9, 11-12, 13-14, 16, and 19 have been amended.  Claim 20 has been cancelled.  Claims 21-25 are newly added.

Response to Arguments
The Remmers reference has been withdrawn in view of applicant’s amendment.

Terminal Disclaimer
The terminal disclaimer filed on 10/28/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,949,868 (s/n/ 15/416,666) has been reviewed and is accepted.  The terminal disclaimer has been recorded.




Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Gregory Einhorn on 10/29/2021 and 11/2/2021.
The application has been amended as follows: 
In independent claim 1, lines 18-19, delete “thereby causing” and replace with --adapted to cause--.
In independent claim 1, line 34, delete “wherein” and replace with --wherein each of --.
In independent claim 1, line 36, delete “a first leg of the “L” connects” and replace with
--the first leg of the “L” connects--.
In independent claim 1, line 37, delete “a first leg” and replace with --the first leg--.
In independent claim 1, line 39, delete “each first leg protrudes” and replace with --each first leg of the “L” protrudes--.
In independent claim 1, line 40, delete “second leg protrudes” and replace with --second leg of the “L” protrudes--.
In independent claim 1, line 40, delete “an occlusal plane” and replace with --the occlusal plane--.
In independent claim 1, line 41 (last line), delete “gingiva” and insert --gingiva, and wherein the gap formed between the second leg of the respective first lower fin and the at least 
In independent claim 13, lines 1-2, delete “mandibular advancement device for a patient in need thereof” and replace with --splint--.
In independent claim 13, line 3, delete “a mandibular advancement device” and replace with --mandibular advancement--.
In independent claim 13, line 15, delete “one of the respective first upper fins” and replace with --the respective first upper fin--.
In independent claim 13, line 16, delete “one of the respective first lower fins” and replace with --the respective first lower fin--.
In independent claim 13, line 20, delete “thereby causing” and replace with --adapted to cause--.
In independent claim 13, line 26, delete “wherein” and replace with --wherein each of --.
In independent claim 13, line 28, delete “a first leg of the “L” connects” and replace with
--the first leg of the “L” connects--.
In independent claim 13, line 29, delete “a first leg” and replace with --the first leg--.
In independent claim 13, line 31, delete “each first leg protrudes” and replace with --each first leg of the “L” protrudes--.
In independent claim 13, line 32, delete “second leg protrudes” and replace with --second leg of the “L” protrudes--.
In independent claim 13, line 32, delete “an occlusal plane” and replace with --the occlusal plane--.

In claim 22, line 1, delete “the first” and replace with --the respective first--.
In claim 22, line 2, delete “sufficient height such that when the” and replace with --a height as boundary surfaces adapted to restrict mandibular movement such that--.
In claim 22, lines 3-5, delete “patient's mouth is opened during sleep, contact between the front surface of the front surface of the first upper fin and the back surface of the respective first lower fin is maintained” and replace with --the boundary surfaces occurs during contact beteween the respective upper fin front surface and the respective lower fin back surface when the patient’s mouth is opened during sleep--.
In claim 23, lines 2-5, delete “structural features selected from the group consisting of: one or more retention arms, a support member, a ball clasp, a retention wire, a treatment wire, an alignment wire, a tongue behavior modification wire and a combination thereof” and replace with --retention arms--.
Cancel claims 21 and 24-25.

Allowable Subject Matter
Claims 1-19 and 22-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1 and 13, the art of record when considered alone or in combination neither anticipates nor renders obvious a set of splints for mandibular advancement for a patient and a method of selecting a splint, comprising wherein the at least one upper splint .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Figures 1-2 in Luco of U.S. Patent Application Publication No. US 2014/0076332 illustrates the lower splint (200) has fins (232, 242) at fixed/unchangeable distance from posterior end thereof.  Figures 1 and 3 illustrate the upper splint (100) has fins (132, 142) adjustable (134, 144) from posterior end thereof.  Luco lacks a gap between fin and splint.

Figure 7 in Rayek of U.S. Patent Application Publication No. US 2016/0228286 illustrates the fins do not form a gap with second leg forming the gap between respective fin and respective splint.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799. The examiner can normally be reached 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



/CAMTU T NGUYEN/Examiner, Art Unit 3786